Citation Nr: 1108779	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2009, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  The matter has been returned for appellate consideration.  


FINDINGS OF FACT

1.  Hypertension did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by the Veteran's service-connected diabetes mellitus, and is not etiologically related to his active service.  

2.  Erectile dysfunction did not have onset during active service, was not caused or aggravated by the Veteran's service-connected diabetes mellitus, and is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010), 3.310 (2006).  

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's claim and appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Service treatment records are absent for any finding of hypertension or erectile dysfunction or any reports of symptoms of hypertension or erectile dysfunction.  A December 1969 report of medical examination for separation purposes documents that clinical evaluations of the genito-urinary and vascular system were normal.  At the time of separation his systolic pressure was 124 mm. Hg. and his diastolic pressure was 80 mm. Hg. and there is no indication that this was other than normal.  In an associated report of medical history, the Veteran indicated that he did not then have nor had ever had high blood pressure, providing highly probative evidence against his own claim.  

The earliest indication of concern about his blood pressure is a May 1995 treatment record in which "R.C.M.," M.D. advised the Veteran to monitory his blood pressure.  In his claim, received in September 2005, the Veteran reported that his hypertension began in 2005 and that his impotence began in 2002.  VA treatment notes from February 2001 document that the Veteran reported erectile dysfunction and include an assessment of hypogonadism.  VA records from August 2004 include mention of blood pressure goals.  September 2005 VA treatment notes document screening for hypertension and that laboratory results were in the diabetic range.  

The Veteran underwent a VA examination in December 2005 and the examiner stated that he was diagnosed with hypertension in August 2005 and had recently been told that he had diabetes, based on blood work done at VA in July, August, and September 2005.  At the time of the examination the Veteran reported that he had erectile dysfunction for several years.  The examiner stated that his hypertension and erectile dysfunction were not due to diabetes.  He explained that the erectile dysfunction had preceded onset of diabetes and that the hypertension was diagnosed simultaneously to diagnosis of diabetes and there was no evidence of renal insufficiency.  

In December 2009, the Board remanded these issues because the examination afforded the Veteran did not include an opinion as to whether his diabetes had aggravated his hypertension and/or erectile dysfunction.  

VA afforded the Veteran another examination in December 2009.  The examiner noted that the Veteran's erectile dysfunction had been going on since 1995-96 at which point he was prescribed a pump by a urologist, which did not help.  The examiner documented that his last erection was in the 1990's which was also the last intercourse and ejaculation.  The examiner stated that hypertension was diagnosed in August 2005 and is less likely than not related to diabetes.  He explained that there is nothing in the medical literature stating that diabetes causes or aggravates hypertension.  He also diagnosed erectile dysfunction which he opined was less likely than not related to diabetes and less likely than not aggravated by diabetes.  

This examination report is adequate.  This examination report, together with the treatment records, shows that the Veteran's hypertension did not manifest within one year of separation from active service and therefore is not subject to the presumption for chronic diseases.  The opinions provided by the examiner are persuasive as it is supported by clear and logical rational.  Hence, the medical examiner's opinion is given considerable weight.  

Although the Veteran's representative argued in February 2011 that "it is widely recognized that hypertension and erectile dysfunction are disabilities related to diabetes," the representative's opinion in this regard is not competent evidence.  The question of whether hypertension or erectile dysfunction are caused or aggravated by diabetes is not a question amenable to lay opinion evidence.  

The Board is not saying that a non-expert may never provide a probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in Jandreau the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran, through his representative, seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's hypertension or erectile dysfunction was caused or aggravated by his diabetes to be questions too complex to be addressed by a layperson.  These connections or etiology is not amenable to observation alone.  Furthermore, neither the Veteran nor his representative have demonstrated that they have the knowledge or experience to provide a competent expert opinion as to what caused his hypertension and erectile dysfunction or what, if anything, aggravates these conditions.  

The preponderance of the evidence is therefore against a grant of service connection for erectile dysfunction or hypertension on any theory of entitlement.  Hence, the appeal must be denied.  There is no reasonable doubt to resolve as to these matters.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in October 2005 and November 2009 that fully addressed all notice elements.  The earlier letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence as to all elements other than assignment of disability ratings and effective dates.  Notice as to these downstream elements was provided in the 2009 letter.  Here, the timing error with regard to the notice as to the elements of an effective date and disability rating is harmless error because, as service connection is not established no disability rating or effective date will be assigned.  See generally, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ has obtained service and VA treatment records and the Veteran has submitted private treatment records.  VA afforded the Veteran an adequate examination in December 2009.  Of note, the AOJ complied with the Board's December 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


